

WALGREEN CO.
2013 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


















These materials, which may include descriptions of company stock plans,
prospectuses and other information and documents, and the information they
contain, are provided by Walgreen Co., not by Fidelity, and are not an offer or
solicitation by Fidelity for the purchase of any securities or financial
instruments.  These materials were prepared by Walgreen Co., which is solely
responsible for their contents and for compliance with legal and regulatory
requirements.  Fidelity is not connected with any offering or acting as an
underwriter in connection with any offering of securities or financial
instruments of Walgreen Co.  Fidelity does not review, approve or endorse the
contents of these materials and is not responsible for their content.





--------------------------------------------------------------------------------



WALGREEN CO.
2013 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Participant Name:
Participant ID:
Grant Date:
Units Granted:
Vesting:  Three years from grant date
Acceptance Date:
Electronic Signature:
            This document (referred to below as this "Agreement") spells out the
terms and conditions of the Restricted Stock Unit Award (the "Award") granted to
you by Walgreen Co., an Illinois corporation (the "Company"), pursuant to the
Walgreen Co. 2013 Omnibus Incentive Plan (the "Plan") on and as of the Grant
Date designated above.  Except as otherwise defined herein, capitalized terms
used in this Agreement have the respective meanings set forth in the Plan.  The
Plan, as it may be amended from time to time, is incorporated into this
Agreement by this reference.
You and the Company agree as follows:
1.            Grant of Restricted Stock Units.  Pursuant to the approval and
direction of the Compensation Committee of the Company's Board of Directors (the
"Committee"), the Company hereby grants you the number of Restricted Stock Units
specified above (the "Restricted Stock Units"), subject to the terms and
conditions of the Plan and this Agreement.
2.            Restricted Stock Unit Account and Dividend Equivalents.  The
Company will maintain an account (the "Account") on its books in your name to
reflect the number of Restricted Stock Units awarded to you as well as any
additional Restricted Stock Units credited as a result of Dividend Equivalents.
 The Account will be administered as follows:
(a)
The Account is for recordkeeping purposes only, and no assets or other amounts
shall be set aside from the Company's general assets with respect to such
Account.

(b)
As of each record date with respect to which a cash dividend is to paid with
respect to shares of Company common stock, par value $.078125 per share ("Common
Stock"), the Company will credit your Account with an equivalent amount of
Restricted Stock Units determined by dividing the value of the cash dividend
that would have been paid on your Restricted Stock Units if they had been shares
of Common Stock, divided by the value of Common Stock on such date.

(c)
If dividends are paid in the form of shares of Common Stock rather than cash,
then your Account will be credited with one additional Restricted Stock Unit for
each share of Common Stock that would have been received as a dividend had your
outstanding Restricted Stock Units been shares of Common Stock.

(d)
Additional Restricted Stock Units credited via dividend equivalents shall vest
or be forfeited at the same time as the Restricted Stock Units to which they
relate.

3.            Restricted Period.  The period prior to the vesting date with
respect each Restricted Stock Unit is referred to as the "Restricted Period."
 Subject to the provisions of the Plan and this Agreement, unless vested or
forfeited earlier as described in Section 4, 5, 6 or 7 of this Agreement, as
applicable, your Restricted Stock Units will become vested and be settled as
described in Section 8 below, as of the vesting date or dates indicated in the
introduction to this Agreement, provided the performance goal in this Section 3,
("Performance Goal") is satisfied in the [performance period] ending [date].
 The Performance Goal is attainment of [  ]% of threshold [performance metric]
established as a goal for the [performance period] ending [date], as determined
under the Management Incentive Plan and certified by the Committee.  If the
Performance Goal is not attained as of the end of the [performance period], the
Restricted Stock Units awarded hereunder shall be thereupon forfeited.
4.            Disability or Death.  If during the Restricted Period you have a
Termination of Service by reason of Disability or death, then the Restricted
Stock Units will become fully vested as of the date of your Termination of
Service and the Vesting Date shall become the date of your Termination of
Service.  Any Restricted Stock Units becoming vested by reason of your
Termination of Service by reason of Disability or death shall be settled as
provided in Section 8.
5.            Retirement and Involuntary Termination of Service.  If within 12
months of the Vesting Date you have a Termination of Service by reason of
Retirement or you have an involuntary (as determined by the Committee)
Termination of Service other than for Cause (as defined in Section 7), then the
Vesting Date shall become the date of your Termination of Service.  Any
Restricted Stock Units becoming vested by reason of your Retirement or
involuntary termination shall be settled as provided in Section 8.
6.            Termination of Service Following a Change in Control.  If during
the Restricted Period there is a Change in Control of the Company and within the
one-year period thereafter you have a Termination of Service initiated by the
Company (or a Subsidiary of the Company if such Subsidiary is your direct
employer) other than for Cause (as defined in Section 7), then your Restricted
Stock Units shall become fully vested, and they shall be settled in accordance
with Section 9.
7.            Other Termination of Service.  If during the Restricted Period you
have a Termination of Service by reason of voluntary quit or resignation, or if
you are terminated for Cause, or if you have a Termination of Service for any
reason other than as set forth in Section 4, 5, or 6 above or Section 10 below,
as determined by the Committee, then you shall thereupon forfeit any Restricted
Stock Units that are still in a Restricted Period on your termination date.  For
purposes of this Section 7, "Cause" means any one or more of the following, as
determined by the Committee in its sole discretion:


(a)
your commission of a felony or any crime of moral turpitude;

(b)
your dishonesty or material violation of standards of integrity in the course of
fulfilling your employment duties to the Company or any Affiliate;

(c)
your material violation of a material written policy of the Company or any
Affiliate violation of which is grounds for immediate termination;

(d)
your willful and deliberate failure to perform your employment duties to the
Company or any Affiliate in any material respect, after reasonable notice of
such failure and an opportunity to correct it; or

(e)
your failure to comply in any material respect with the Foreign Corrupt
Practices Act, the Securities Act of 1933, the Securities Exchange Act of 1934,
the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and the Truth in Negotiations Act, or any rules or
regulations thereunder.

8.            Settlement of Vested Restricted Stock Units.  Subject to the
requirements of Section 13 below, as promptly as practicable after the
applicable Vesting Date, whether occurring upon your Separation from Service or
otherwise, but in no event later than 75 days after the Vesting Date, the
Company shall transfer to you one share of Common Stock for each Restricted
Stock Unit becoming vested at such time, net of any applicable tax withholding
requirements in accordance with Section 10 below; provided, however, that, if
you are a Specified Employee at the time of Separation from Service, then to the
extent your Restricted Stock Units are deferred compensation subject to Section
409A of the Code, settlement of which is triggered by your Separation from
Service (other than for death), payment shall not be made until the date which
is six months after your Separation from Service.  Fractional shares shall be
settled in cash at the same time as your shares of Common Stock are delivered.
9.            Settlement Following Change in Control.  Notwithstanding any
provision of this Agreement to the contrary, the Company may, in its sole
discretion, fulfill its obligation with respect to all or any portion of the
Restricted Stock Units that become vested in accordance with Section 6 above,
by:
(a)
delivery of (i) the number of shares of Common Stock that corresponds with the
number of Restricted Stock Units that have become vested or (ii) such other
ownership interest as such shares of Common Stock that correspond with the
vested Restricted Stock Units may be converted into by virtue of the Change in
Control transaction;

(b)
payment of cash in an amount equal to the fair market value of the Common Stock
that corresponds with the number of vested Restricted Stock Units at that time;
or

(c)
delivery of any combination of shares of Common Stock (or other converted
ownership interest) and cash having an aggregate fair market value equal to the
fair market value of the Common Stock that corresponds with the number of
Restricted Stock Units that have become vested at that time.

Settlement shall be made as soon as practical after the Restricted Stock Units
become fully vested under Section 7, but in no event later than 30 days after
such date.
10.            Tax Withholding.  The Company may make such provisions and take
such actions as it may deem necessary or appropriate for the withholding of any
Federal, state, local income and employment taxes and other taxes required by
law to be withheld with respect to the Restricted Stock Units, including, but
not limited to, deducting the amount of any such withholding taxes from the
amount to be paid hereunder, whether in Common Stock or in cash, or from any
other amount then or thereafter payable to you, or requiring you or your
beneficiary or legal representative to pay to the Company the amount required to
be withheld or to execute such documents as the Committee or its designee deems
necessary or desirable to enable the Company to satisfy its withholding
obligations.  The Company may refuse to deliver Common Stock if you, your
beneficiary or legal representative fail to comply with your or its obligations
under this Section.  Regardless of any action the Company takes with respect to
any or all income tax, social security, payroll tax, payment on account or other
tax-related withholding ("Taxes") that you are required to bear pursuant to all
applicable laws, any and all Taxes are your responsibility.
11.            Nontransferability.  During the Restricted Period and thereafter
until Common Stock is transferred to you in settlement thereof, you may not
sell, transfer, pledge, assign or otherwise alienate or hypothecate the
Restricted Stock Units whether voluntarily or involuntarily or by operation of
law, other than by beneficiary designation effective upon your death, or by will
or by the laws of intestacy.
12.            Rights as Shareholder.  You shall have no rights as a shareholder
of the Company with respect to the Restricted Stock Units until such time as a
certificate of stock for the Common Stock issued in settlement of such
Restricted Stock Units has been issued to you or such shares of Common Stock
have been recorded in your name in book entry form. Until that time, you shall
not have any voting rights with respect to the Restricted Stock Units.  Except
as provided in Section 9 above, no adjustment shall be made for dividends or
distributions or other rights with respect to such shares for which the record
date is prior to the date on which you become the holder of record thereof.
 Anything herein to the contrary notwithstanding, if a law or any regulation of
the Securities and Exchange Commission or of any other body having jurisdiction
shall require the Company or you to take any action before shares of Common
Stock can be delivered to you hereunder, then the date of delivery of such
shares may be delayed accordingly.
13.            Securities Laws.  If a Registration Statement under the
Securities Act of 1933, as amended, is not in effect with respect to the shares
of Common Stock to be delivered pursuant to this Agreement, you hereby represent
that you are acquiring the shares of Common Stock for investment and with no
present intention of selling or transferring them and that you will not sell or
otherwise transfer the shares except in compliance with all applicable
securities laws and requirements of any stock exchange on which the shares of
Common Stock may then be listed.
14.            Change in Common Stock.  In the event of any change in Common
Stock, by reason of any stock dividend, recapitalization, reorganization,
split-up, merger, consolidation, exchange of shares, or of any similar change
affecting Common Stock, the number of Restricted Stock Units subject to this
Agreement shall be equitably adjusted by the Committee.
15.            No Guarantee of Employment.  Nothing in this Agreement shall
interfere with or limit in any way the right of the Company or any of its
subsidiaries to terminate your employment at any time, nor confer upon your or
any employee any right to continue in the employ of the Company or any of its
subsidiaries.  No employee shall have a right to be selected to be granted
Restricted Stock Units or any other Award under the Plan.
16.            Committee Authority; Recoupment.  It is expressly understood that
the Committee is authorized to administer, construe and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
including the enforcement of any recoupment policy, all of which shall be
binding upon you and any claimant.  Any inconsistency between this Agreement and
the Plan shall be resolved in favor of the Plan.
17.            Non-Competition, Non-Solicitation and Confidentiality.  As a
condition to the receipt of this Restricted Stock Unit Award, you must agree to
the Non-Competition, Non-Solicitation and Confidentiality Agreement attached
hereto as Exhibit A by executing that Agreement.  Failure to execute and return
the Non-Competition, Non-Solicitation and Confidentiality Agreement within 120
days of the Award Date shall constitute your decision to decline to accept this
Restricted Stock Unit Award.
18.            Amendment or Modification, Waiver.  Except as set forth in the
Plan, no provision of this Agreement may be amended or waived unless the
amendment or waiver is agreed to in writing, signed by you and by a duly
authorized officer of the Company. No waiver of any condition or provision of
this Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same time, any prior time or any subsequent time.
19.            Governing Law and Jurisdiction.  This Agreement is governed by
the substantive and procedural laws of the state of Illinois.  You and the
Company shall submit to the exclusive jurisdiction of, and venue in, the courts
in Illinois in any dispute relating to this Agreement.
20.            Conformity with Applicable Law.  If any provision of this
Agreement is determined to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision of this Agreement or the validity,
legality or enforceability of such provision in any other jurisdiction, but this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.
21.            Successors.  This Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company and any person or
persons who shall, upon your death, acquire any rights hereunder.
****
This Agreement contains highly sensitive and confidential information.  Please
handle it accordingly.


Please read the attached Exhibit A.  Once you have read and understood this
Agreement and Exhibit A, please click the acceptance box to certify and confirm
your agreement to be bound by the terms and conditions of this Agreement and
Exhibit A, and to acknowledge your receipt of the Prospectus, the Plan and this
Agreement and your acceptance of the terms and conditions of the Restricted
Stock Unit Award granted hereunder.





--------------------------------------------------------------------------------






EXHIBIT A
WALGREEN CO. NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT
This Exhibit forms a part of the Restricted Stock Unit Agreement covering
Restricted Stock Units awarded to an employee of Walgreen Co., on behalf of
itself, its affiliates, subsidiaries, and successors (collectively referred to
as "Employee" and the "Company").
WHEREAS, the Company develops and/or uses valuable business, technical,
proprietary, customer and patient information it protects by limiting its
disclosure and by keeping it secret or confidential;
WHEREAS, Employee acknowledges that during the course of employment, he or she
has or will receive, contribute, or develop such confidential information; and
WHEREAS, the Company desires to protect from its competitors such confidential
information and also desires to protect its legitimate business interests and
goodwill in maintaining its employee and customer relationships.
NOW THEREFORE, in consideration of the Restricted Stock Unit Award issued to
Employee pursuant the Agreement to which this is attached as Exhibit A, Employee
agrees to be bound by the terms of this Agreement:
1.            Confidentiality.  I understand that during the course of my
employment with the Company, I have or will have access to the Company's
Confidential Information, meaning information which is not generally
ascertainable by proper means by the public, or which has limited disclosure
within the Company, or which is treated or designated as confidential; the
disclosure of which could reasonably be harmful to the Company's legitimate
business interests.
I understand that "Confidential Information" includes, but is not limited to,
the following:
(a)
business or marketing plans, trade secrets, selling and pricing procedures and
techniques, customer records,

(b)
customer lists, requirements, and information,

(c)
databases and software developed or used by the Company, financial information
and projections, and other information for which the Company has assumed an
obligation of confidentiality.

I agree to only use the Company's Confidential Information as necessary to
perform my job during my employment with the Company.  I agree not to disclose
any Confidential Information to anyone outside the Company without the Company's
prior written consent, unless as necessary to perform my job during my
employment with the Company.  I agree that these obligations apply during my
employment with the Company and at all times thereafter.
2.            Non-Competition.  I agree that during my employment with the
Company and for one year after the termination of my employment, I will not,
directly or indirectly, invest in, own, operate, finance, control, or provide
Competing Services to any Competing Business Line, in both cases as defined
below.  I understand that the restrictions in this paragraph apply no matter
whether my employment is terminated by me or the Company and no matter whether
that termination is voluntary or involuntary.  The above restrictions shall not
apply to passive investments of less than 5% ownership interest in any entity. I
understand that the term "Competing Business Line" used in this Agreement means
any business that is in competition with any business engaged in by the Company
with respect to which I provide substantial services during the last two years
of my employment with the Company.
I understand that I will be deemed to be providing "Competing Services" if the
nature of such services are sufficiently similar in position scope and
geographic scope to any position held by me during the last two years of my
employment with the Company, such that my engaging in such services on behalf of
a Competing Business Line may pose competitive harm to the Company.
3.            Non-Solicitation.  I agree that during my employment with the
Company and for two years after the termination of my employment from the
Company for any reason, whether voluntary or involuntary:

(a) I will not directly or indirectly, offer, provide or sell or participate in
offering, providing or selling, products or services competitive with or similar
to products or services offered by, developed by, designed by or distributed by
the Company to any person, company or entity which was a customer, potential
customer or referral source of the Company for such products or services and
with which I had direct contact or about which I learned confidential
information regarding such products or services at any time during the last two
years of my employment with the Company;

(b) I will not directly or indirectly solicit or participate in soliciting
products or services competitive with or similar to products or services offered
by, developed by, designed by or distributed by the Company to any person,
company or entity which was a customer, potential customer or referral source of
the Company for such products or services and with which I had direct contact or
about which I learned confidential information regarding such products or
services at any time during the last two years of my employment with the Company

(c) I will not, nor will I assist any third party to, directly or indirectly (i)
raid, hire, solicit, or attempt to persuade any employee of the Company or any
person who was an employee of the Company during the 6 months preceding the
termination of my employment with the Company,  who possesses or had access to
confidential information of the Company, to leave the employ of the Company;
(ii) interfere with the performance by any such persons of their duties for the
Company; or (iii) communicate with any such persons for the purposes described
in items (i) and (ii) in this paragraph.

4.            Non-Inducement.  I will not directly or indirectly assist or
encourage any person or entity in carrying out or conducting any activity that
would be prohibited by this Agreement if such activity were carried out or
conducted by me.
5.            Nondisparagement.  I agree (whether or not I am then an Employee)
not to make negative comments or otherwise disparage the Company, its
Affiliates, or any of their officers, directors, employees, shareholders,
members, agents or products other than in the good faith performance of my
duties to the Company and its Affiliates while I am employed by the Company and
its Affiliates and thereafter.  The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).
6.            Return of Company Property.  I agree that I will not take any of
the Company's property or information with me when I leave the Company's employ,
no matter what form that property or information is in and no matter how I
acquired it.  When my employment with the Company terminates, I will immediately
return to the Company any and all Company information, documents, and
electronics.
7.            Consideration and Acknowledgments.  Employee acknowledges and
agrees that the covenants described in this Agreement are essential terms, and
the underlying Restricted Stock Unit Award would not be provided by the Company
in the absence of these covenants.  Employee further acknowledges that these
covenants are supported by adequate consideration as set forth in this
Agreement, that full compliance with these covenants will not prevent Employee
from earning a livelihood following the termination of his or her employment,
and that these covenants do not place undue restraint on Employee and are not in
conflict with any public interest.  Employee further acknowledges and agrees
that Employee fully understands these covenants, has had full and complete
opportunity to discuss and resolve any ambiguities or uncertainties regarding
these covenants before signing this Agreement, that these covenants are
reasonable and enforceable in every respect, and has voluntarily agreed to
comply with these covenants for their stated term.  Employee agrees that in the
event he or she is offered employment with a Competing Business at any time in
the future, Employee shall immediately notify the Competing Business of the
existence of the covenants set forth above.
8.            Enforceability; General Provisions.

(a) I agree that the restrictions contained in this Agreement are reasonable and
necessary to protect the Company's legitimate business interests and that full
compliance with the terms of this Agreement will not prevent me from earning a
livelihood following the termination of my employment, and that these covenants
do not place undue restraint on me.

(b) Because the Company's current base of operations is in Illinois, I consent
to the jurisdiction of the state and federal courts of Illinois with respect to
any claim arising out of this Agreement.

(c) Because the Company's current base of operations is in Illinois, I agree
that this Agreement shall be governed by the laws of Illinois without regard to
its choice of law rules.

(d) In the event of a breach or a threatened breach of this Agreement, I
acknowledge that the Company will face irreparable injury which may be difficult
to calculate in dollar terms and that the Company shall be entitled, in addition
to all remedies otherwise available in law or in equity, to temporary
restraining orders and preliminary and final injunctions enjoining such breach
or threatened breach in any court of competent jurisdiction without the
necessity of posting a surety bond, as well as to obtain an equitable accounting
of all profits or benefits arising out of any violation of this Agreement.

(e) I agree that if a court determines that any of the provisions in this
Agreement is unenforceable or unreasonable in duration, territory, or scope,
then that court shall modify those provisions so they are reasonable and
enforceable, and enforce those provisions as modified.

(f) If any phrase or provision of this Agreement is declared invalid or
unenforceable by a court of competent jurisdiction, that phrase, clause or
provision shall be deemed severed from this Agreement, and will not affect the
enforceability of any other provisions of this Agreement, which shall otherwise
remain in full force and effect.

(g) Notwithstanding the foregoing provisions of this Agreement, the
non-competition provisions of Paragraph 2 above shall not restrict Employee from
performing legal services as a licensed attorney for a Competing Business to the
extent that the attorney licensure requirements in the applicable jurisdiction
do not permit Employee to agree to the otherwise applicable restrictions of
Paragraph 2.

(h) Waiver of any of the provisions of this Agreement by the Company in any
particular instance shall not be deemed to be a waiver of any provision in any
other instance and/or of the Company's other rights at law or under this
Agreement.

(i) I agree that the Company may assign this Agreement to its successors and
that any such successor may stand in the Company's shoes for purposes of
enforcing this Agreement.

(j) I agree to reimburse Company for all attorneys' fees, costs, and expenses
that it reasonably incurs in connection with enforcing its rights and remedies
under this Agreement, but only to the extent the Company is ultimately the
prevailing party in the applicable legal proceedings.

(k) If I violate this Agreement, then the restrictions set out in Paragraphs 2 -
5 shall be extended by the same period of time as the period of time during
which the violation(s) occurred.

(l) I fully understand my obligations in this Agreement, have had full and
complete opportunity to discuss and resolve any ambiguities or uncertainties
regarding these covenants before signing this Agreement, and have voluntarily
agreed to comply with these covenants for their stated terms.

9.            Relationship of Parties.  I acknowledge that my relationship with
the Company is "terminable at will" by either party and that the Company or I
can terminate the relationship with or without cause and without following any
specific procedures.  Nothing contained in this Agreement is intended to or
shall be relied upon to alter the "terminable at will" relationship between the
parties.
10.            Modifications and Other Agreements.  I agree that the terms of
this Agreement may not be modified except by a written agreement signed by both
me and the Company.  This Agreement shall not supersede any other restrictive
covenants to which I may be subject under an employment contract, benefit
program or otherwise, such that the Company may enforce the terms of any and all
restrictive covenants to which I am subject.
11.            Notification.  I agree that in the event I am offered employment
at any time in the future with any entity that may be considered a Competing
Business Line, I shall immediately notify such Competing business of the
existence and terms of this Agreement.  I also understand and agree that the
Company may notify anyone later employing me of the existence and provisions of
this Agreement.
            ***                    ***                    ***                  
 ***                    ***
            By clicking the acceptance box for this grant agreement, I
acknowledge receipt of the Restricted Stock Unit Agreement to which this
Agreement is attached as Exhibit A, and I agree to the terms and conditions
expressed in this Agreement.




15035180\V-3

--------------------------------------------------------------------------------




(Alternate Form)


WALGREEN CO.
2013 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT



--------------------------------------------------------------------------------





WALGREEN CO.
2013 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Participant Name ("you"):
Participant ID:
Grant Date:
Shares Granted:
Vesting Date:
Acceptance Date:
Electronic Signature:
This document (referred to below as this "Agreement") spells out the terms and
conditions of the Restricted Stock Unit Award (the "Award") granted to you by
Walgreen Co., an Illinois corporation (the "Company"), pursuant to the Walgreen
Co. 2013 Omnibus Incentive Plan (the "Plan") on and as of the Grant Date
designated above.  Except as otherwise defined herein, capitalized terms used in
this Agreement have the respective meanings set forth in the Plan.  The Plan, as
it may be amended from time to time, is incorporated into this Agreement by this
reference.
You and the Company agree as follows:
1.            Grant of Restricted Stock Units.  Pursuant to the approval and
direction of the Compensation Committee of the Company's Board of Directors (the
"Committee"), the Company hereby grants you the number of Restricted Stock Units
specified above (the "Restricted Stock Units"), subject to the terms and
conditions of the Plan and this Agreement.
2.            Restricted Stock Unit Account and Dividend Equivalents.  The
Company will maintain an account (the "Account") on its books in your name to
reflect the number of Restricted Stock Units awarded to you as well as any
additional Restricted Stock Units credited as a result of Dividend Equivalents.
 The Account will be administered as follows:
(a)
The Account is for recordkeeping purposes only, and no assets or other amounts
shall be set aside from the Company's general assets with respect to such
Account.

(b)
As of each record date with respect to which a cash dividend is to paid with
respect to shares of Company common stock, par value $.078125 per share ("Common
Stock"), the Company will credit your Account with an equivalent amount of
Restricted Stock Units determined by dividing the value of the cash dividend
that would have been paid on your Restricted Stock Units if they had been shares
of Common Stock, divided by the value of Common Stock on such date.

(c)
If dividends are paid in the form of shares of Common Stock rather than cash,
then your Account will be credited with one additional Restricted Stock Unit for
each share of Common Stock that would have been received as a dividend had your
outstanding Restricted Stock Units been shares of Common Stock.

(d)
Additional Restricted Stock Units credited via dividend equivalents shall vest
or be forfeited at the same time as the Restricted Stock Units to which they
relate.

3.            Restricted Period.  Subject to the provisions of the Plan and this
Agreement, unless vested or forfeited earlier as described in Section 4, 5, 6 or
7 of this Agreement, as applicable, your Restricted Stock Units will become
vested and be settled as described in Section 8 below, as of the vesting date or
dates indicated in the introduction to this Agreement  The period prior to the
vesting date with respect each Restricted Stock Unit is referred to as the
"Restricted Period."
4.            Disability or Death.  If during the Restricted Period you have a
Termination of Service by reason of Disability or death, then the Restricted
Stock Units will become fully vested as of the date of your Termination of
Service and the Vesting Date shall become the date of your Termination of
Service.  Any Restricted Stock Units becoming vested by reason of your
Termination of Service by reason of Disability or death shall be settled as
provided in Section 8.
5.            Retirement and Involuntary Termination of Service.  If within 12
months of the Vesting Date you have a Termination of Service by reason of
Retirement or you have an involuntary (as determined by the Committee)
Termination of Service other than for Cause (as defined in Section 7), then the
Vesting Date shall become the date of your Termination of Service.  Any
Restricted Stock Units becoming vested by reason of your Retirement or
involuntary termination shall be settled as provided in Section 8.
6.            Termination of Service Following a Change in Control.  If during
the Restricted Period there is a Change in Control of the Company and within the
one-year period thereafter you have a Termination of Service initiated by the
Company (or a Subsidiary of the Company if such Subsidiary is your direct
employer) other than for Cause (as defined in Section 7), then your Restricted
Stock Units shall become fully vested, and they shall be settled in accordance
with Section 9.
7.            Other Termination of Service.  If during the Restricted Period you
have a Termination of Service by reason of voluntary quit or resignation, or if
you are terminated for Cause, or if you have a Termination of Service for any
reason other than as set forth in Section 4, 5, or 6 above or Section 10 below,
as determined by the Committee, then you shall thereupon forfeit any Restricted
Stock Units that are still in a Restricted Period on your termination date.  For
purposes of this Section 7, "Cause" means any one or more of the following, as
determined by the Committee in its sole discretion:
(a)
your commission of a felony or any crime of moral turpitude;



(b)
your dishonesty or material violation of standards of integrity in the course of
fulfilling your employment duties to the Company or any Affiliate;

(c)
your material violation of a material written policy of the Company or any
Affiliate violation of which is grounds for immediate termination;

(d)
your willful and deliberate failure to perform your employment duties to the
Company or any Affiliate in any material respect, after reasonable notice of
such failure and an opportunity to correct it; or

(e)
your failure to comply in any material respect with the Foreign Corrupt
Practices Act, the Securities Act of 1933, the Securities Exchange Act of 1934,
the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and the Truth in Negotiations Act, or any rules or
regulations thereunder.

8.            Settlement of Vested Restricted Stock Units.  Subject to the
requirements of Section 13 below, as promptly as practicable after the
applicable Vesting Date, whether occurring upon your Separation from Service or
otherwise, but in no event later than 75 days after the Vesting Date, the
Company shall transfer to you one share of Common Stock for each Restricted
Stock Unit becoming vested at such time, net of any applicable tax withholding
requirements in accordance with Section 10 below; provided, however, that, if
you are a Specified Employee at the time of Separation from Service, then to the
extent your Restricted Stock Units are deferred compensation subject to Section
409A of the Code, settlement of which is triggered by your Separation from
Service (other than for death), payment shall not be made until the date which
is six months after your Separation from Service.  Fractional shares shall be
settled in cash at the same time as your shares of Common Stock are delivered.
9.            Settlement Following Change in Control.  Notwithstanding any
provision of this Agreement to the contrary, the Company may, in its sole
discretion, fulfill its obligation with respect to all or any portion of the
Restricted Stock Units that become vested in accordance with Section 6 above,
by:
(a)
delivery of (i) the number of shares of Common Stock that corresponds with the
number of Restricted Stock Units that have become vested or (ii) such other
ownership interest as such shares of Common Stock that correspond with the
vested Restricted Stock Units may be converted into by virtue of the Change in
Control transaction;

(b)
payment of cash in an amount equal to the fair market value of the Common Stock
that corresponds with the number of vested Restricted Stock Units at that time;
or

(c)
delivery of any combination of shares of Common Stock (or other converted
ownership interest) and cash having an aggregate fair market value equal to the
fair market value of the Common Stock that corresponds with the number of
Restricted Stock Units that have become vested at that time.

Settlement shall be made as soon as practical after the Restricted Stock Units
become fully vested under Section 7, but in no event later than 30 days after
such date.
10.            Tax Withholding.  The Company may make such provisions and take
such actions as it may deem necessary or appropriate for the withholding of any
Federal, state, local income and employment taxes and other taxes required by
law to be withheld with respect to the Restricted Stock Units, including, but
not limited to, deducting the amount of any such withholding taxes from the
amount to be paid hereunder, whether in Common Stock or in cash, or from any
other amount then or thereafter payable to you, or requiring you or your
beneficiary or legal representative to pay to the Company the amount required to
be withheld or to execute such documents as the Committee or its designee deems
necessary or desirable to enable the Company to satisfy its withholding
obligations.  The Company may refuse to deliver Common Stock if you, your
beneficiary or legal representative fail to comply with your or its obligations
under this Section.  Regardless of any action the Company takes with respect to
any or all income tax, social security, payroll tax, payment on account or other
tax-related withholding ("Taxes") that you are required to bear pursuant to all
applicable laws, any and all Taxes are your responsibility.
11.            Nontransferability.  During the Restricted Period and thereafter
until Common Stock is transferred to you in settlement thereof, you may not
sell, transfer, pledge, assign or otherwise alienate or hypothecate the
Restricted Stock Units whether voluntarily or involuntarily or by operation of
law, other than by beneficiary designation effective upon your death, or by will
or by the laws of intestacy.
12.            Rights as Shareholder.  You shall have no rights as a shareholder
of the Company with respect to the Restricted Stock Units until such time as a
certificate of stock for the Common Stock issued in settlement of such
Restricted Stock Units has been issued to you or such shares of Common Stock
have been recorded in your name in book entry form. Until that time, you shall
not have any voting rights with respect to the Restricted Stock Units.  Except
as provided in Section 9 above, no adjustment shall be made for dividends or
distributions or other rights with respect to such shares for which the record
date is prior to the date on which you become the holder of record thereof.
 Anything herein to the contrary notwithstanding, if a law or any regulation of
the Securities and Exchange Commission or of any other body having jurisdiction
shall require the Company or you to take any action before shares of Common
Stock can be delivered to you hereunder, then the date of delivery of such
shares may be delayed accordingly.
13.            Securities Laws.  If a Registration Statement under the
Securities Act of 1933, as amended, is not in effect with respect to the shares
of Common Stock to be delivered pursuant to this Agreement, you hereby represent
that you are acquiring the shares of Common Stock for investment and with no
present intention of selling or transferring them and that you will not sell or
otherwise transfer the shares except in compliance with all applicable
securities laws and requirements of any stock exchange on which the shares of
Common Stock may then be listed.
14.            Change in Common Stock.  In the event of any change in Common
Stock, by reason of any stock dividend, recapitalization, reorganization,
split-up, merger, consolidation, exchange of shares, or of any similar change
affecting Common Stock, the number of Restricted Stock Units subject to this
Agreement shall be equitably adjusted by the Committee.
15.            No Guarantee of Employment.  Nothing in this Agreement shall
interfere with or limit in any way the right of the Company or any of its
subsidiaries to terminate your employment at any time, nor confer upon your or
any employee any right to continue in the employ of the Company or any of its
subsidiaries.  No employee shall have a right to be selected to be granted
Restricted Stock Units or any other Award under the Plan.
16.            Committee Authority; Recoupment.  It is expressly understood that
the Committee is authorized to administer, construe and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
including the enforcement of any recoupment policy, all of which shall be
binding upon you and any claimant.  Any inconsistency between this Agreement and
the Plan shall be resolved in favor of the Plan.
17.            Non-Competition, Non-Solicitation and Confidentiality.  As a
condition to the receipt of this Restricted Stock Unit Award, you must agree to
the Non-Competition, Non-Solicitation and Confidentiality Agreement attached
hereto as Exhibit A by executing that Agreement.  Failure to execute and return
the Non-Competition, Non-Solicitation and Confidentiality Agreement within 120
days of the Award Date shall constitute your decision to decline to accept this
Restricted Stock Unit Award.
18.            Amendment or Modification, Waiver.  Except as set forth in the
Plan, no provision of this Agreement may be amended or waived unless the
amendment or waiver is agreed to in writing, signed by you and by a duly
authorized officer of the Company. No waiver of any condition or provision of
this Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same time, any prior time or any subsequent time.
19.            Governing Law and Jurisdiction.  This Agreement is governed by
the substantive and procedural laws of the state of Illinois.  You and the
Company shall submit to the exclusive jurisdiction of, and venue in, the courts
in Illinois in any dispute relating to this Agreement.
20.            Conformity with Applicable Law.  If any provision of this
Agreement is determined to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision of this Agreement or the validity,
legality or enforceability of such provision in any other jurisdiction, but this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.
21.            Successors.  This Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company and any person or
persons who shall, upon your death, acquire any rights hereunder.
****
This Agreement contains highly sensitive and confidential information.  Please
handle it accordingly.


Please read the attached Exhibit A.  Once you have read and understood this
Agreement and Exhibit A, please click the acceptance box to certify and confirm
your agreement to be bound by the terms and conditions of this Agreement and
Exhibit A, and to acknowledge your receipt of the Prospectus, the Plan and this
Agreement and your acceptance of the terms and conditions of the Restricted
Stock Unit Award granted hereunder.
WALGREEN CO.


By            _________________________
_________________________

--------------------------------------------------------------------------------






EXHIBIT A
WALGREEN CO. NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT
This Exhibit forms a part of the Restricted Stock Unit Agreement covering
Restricted Stock Units awarded to an employee of Walgreen Co., on behalf of
itself, its affiliates, subsidiaries, and successors (collectively referred to
as "Employee" and the "Company").
WHEREAS, the Company develops and/or uses valuable business, technical,
proprietary, customer and patient information it protects by limiting its
disclosure and by keeping it secret or confidential;
WHEREAS, Employee acknowledges that during the course of employment, he or she
has or will receive, contribute, or develop such confidential information; and
WHEREAS, the Company desires to protect from its competitors such confidential
information and also desires to protect its legitimate business interests and
goodwill in maintaining its employee and customer relationships.
NOW THEREFORE, in consideration of the Restricted Stock Unit Award issued to
Employee pursuant the Agreement to which this is attached as Exhibit A, Employee
agrees to be bound by the terms of this Agreement:
1.            Confidentiality.  I understand that during the course of my
employment with the Company, I have or will have access to the Company's
Confidential Information, meaning information which is not generally
ascertainable by proper means by the public, or which has limited disclosure
within the Company, or which is treated or designated as confidential; the
disclosure of which could reasonably be harmful to the Company's legitimate
business interests.
I understand that "Confidential Information" includes, but is not limited to,
the following:
(a)
business or marketing plans, trade secrets, selling and pricing procedures and
techniques, customer records,

(b)
customer lists, requirements, and information,

(c)
databases and software developed or used by the Company, financial information
and projections, and other information for which the Company has assumed an
obligation of confidentiality.

I agree to only use the Company's Confidential Information as necessary to
perform my job during my employment with the Company.  I agree not to disclose
any Confidential Information to anyone outside the Company without the Company's
prior written consent, unless as necessary to perform my job during my
employment with the Company.  I agree that these obligations apply during my
employment with the Company and at all times thereafter.
2.        Non-Competition.  I agree that during my employment with the Company
and for one year after the termination of my employment, I will not, directly or
indirectly, invest in, own, operate, finance, control, or provide Competing
Services to any Competing Business Line, in both cases as defined below.  I
understand that the restrictions in this paragraph apply no matter whether my
employment is terminated by me or the Company and no matter whether that
termination is voluntary or involuntary.  The above restrictions shall not apply
to passive investments of less than 5% ownership interest in any entity. I
understand that the term "Competing Business Line" used in this Agreement means
any business that is in competition with any business engaged in by the Company
with respect to which I provide substantial services during the last two years
of my employment with the Company.
I understand that I will be deemed to be providing "Competing Services" if the
nature of such services are sufficiently similar in position scope and
geographic scope to any position held by me during the last two years of my
employment with the Company, such that my engaging in such services on behalf of
a Competing Business Line may pose competitive harm to the Company.
3.            Non-Solicitation.  I agree that during my employment with the
Company and for two years after the termination of my employment, I will not
solicit or service any of the Company's customers or referral sources for a
Competing Business Line; solicit or otherwise encourage any Company employees to
leave the Company to work for a Competing Business Line; or hire any Company
employees on behalf of a Competing Business Line.  I understand that the
restrictions in this paragraph apply no matter whether my employment is
terminated by me or the Company and no matter whether that termination is
voluntary or involuntary.  I understand that the term "customer" used in this
Agreement means any patient or other customer or prospective customer of any
Company business unit with respect to which I provide substantial services
during the last two years of my employment with the Company.
4.            Non-Inducement.  I will not directly or indirectly assist or
encourage any person or entity in carrying out or conducting any activity that
would be prohibited by this Agreement if such activity were carried out or
conducted by me.
5.            Nondisparagement.  I agree (whether or not I am then an Employee)
not to make negative comments or otherwise disparage the Company, its
Affiliates, or any of their officers, directors, employees, shareholders,
members, agents or products other than in the good faith performance of my
duties to the Company and its Affiliates while I am employed by the Company and
its Affiliates and thereafter.  The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).
6.            Return of Company Property.  I agree that I will not take any of
the Company's property or information with me when I leave the Company's employ,
no matter what form that property or information is in and no matter how I
acquired it.  When my employment with the Company terminates, I will immediately
return to the Company any and all Company information, documents, and
electronics.
7.            Consideration and Acknowledgments.  Employee acknowledges and
agrees that the covenants described in this Agreement are essential terms, and
the underlying Restricted Stock Unit Award would not be provided by the Company
in the absence of these covenants.  Employee further acknowledges that these
covenants are supported by adequate consideration as set forth in this
Agreement, that full compliance with these covenants will not prevent Employee
from earning a livelihood following the termination of his or her employment,
and that these covenants do not place undue restraint on Employee and are not in
conflict with any public interest.  Employee further acknowledges and agrees
that Employee fully understands these covenants, has had full and complete
opportunity to discuss and resolve any ambiguities or uncertainties regarding
these covenants before signing this Agreement, that these covenants are
reasonable and enforceable in every respect, and has voluntarily agreed to
comply with these covenants for their stated term.  Employee agrees that in the
event he or she is offered employment with a Competing Business at any time in
the future, Employee shall immediately notify the Competing Business of the
existence of the covenants set forth above.
8.            Enforceability; General Provisions.

(a) I agree that the restrictions contained in this Agreement are reasonable and
necessary to protect the Company's legitimate business interests and that full
compliance with the terms of this Agreement will not prevent me from earning a
livelihood following the termination of my employment, and that these covenants
do not place undue restraint on me.

(b) Because the Company's current base of operations is in Illinois, I consent
to the jurisdiction of the state and federal courts of Illinois with respect to
any claim arising out of this Agreement.

(c) Because the Company's current base of operations is in Illinois, I agree
that this Agreement shall be governed by the laws of Illinois without regard to
its choice of law rules.

(d) In the event of a breach or a threatened breach of this Agreement, I
acknowledge that the Company will face irreparable injury which may be difficult
to calculate in dollar terms and that the Company shall be entitled, in addition
to all remedies otherwise available in law or in equity, to temporary
restraining orders and preliminary and final injunctions enjoining such breach
or threatened breach in any court of competent jurisdiction without the
necessity of posting a surety bond, as well as to obtain an equitable accounting
of all profits or benefits arising out of any violation of this Agreement.

(e) I agree that if a court determines that any of the provisions in this
Agreement is unenforceable or unreasonable in duration, territory, or scope,
then that court shall modify those provisions so they are reasonable and
enforceable, and enforce those provisions as modified.

(f) If any phrase or provision of this Agreement is declared invalid or
unenforceable by a court of competent jurisdiction, that phrase, clause or
provision shall be deemed severed from this Agreement, and will not affect the
enforceability of any other provisions of this Agreement, which shall otherwise
remain in full force and effect.

(g) Notwithstanding the foregoing provisions of this Agreement, the
non-competition provisions of Paragraph 2 above shall not restrict Employee from
performing legal services as a licensed attorney for a Competing Business to the
extent that the attorney licensure requirements in the applicable jurisdiction
do not permit Employee to agree to the otherwise applicable restrictions of
Paragraph 2.

(h) Waiver of any of the provisions of this Agreement by the Company in any
particular instance shall not be deemed to be a waiver of any provision in any
other instance and/or of the Company's other rights at law or under this
Agreement.

(i) I agree that the Company may assign this Agreement to its successors and
that any such successor may stand in the Company's shoes for purposes of
enforcing this Agreement.

(j) I agree to reimburse Company for all attorneys' fees, costs, and expenses
that it reasonably incurs in connection with enforcing its rights and remedies
under this Agreement, but only to the extent the Company is ultimately the
prevailing party in the applicable legal proceedings.

(k) If I violate this Agreement, then the restrictions set out in Paragraphs 2 -
5 shall be extended by the same period of time as the period of time during
which the violation(s) occurred.

(l) I fully understand my obligations in this Agreement, have had full and
complete opportunity to discuss and resolve any ambiguities or uncertainties
regarding these covenants before signing this Agreement, and have voluntarily
agreed to comply with these covenants for their stated terms.

9.            Relationship of Parties.  I acknowledge that my relationship with
the Company is "terminable at will" by either party and that the Company or I
can terminate the relationship with or without cause and without following any
specific procedures.  Nothing contained in this Agreement is intended to or
shall be relied upon to alter the "terminable at will" relationship between the
parties.
10.            Modifications and Other Agreements.  I agree that the terms of
this Agreement may not be modified except by a written agreement signed by both
me and the Company.  This Agreement shall not supersede any other restrictive
covenants to which I may be subject under an employment contract, benefit
program or otherwise, such that the Company may enforce the terms of any and all
restrictive covenants to which I am subject.
11.            Notification.  I agree that in the event I am offered employment
at any time in the future with any entity that may be considered a Competing
Business Line, I shall immediately notify such Competing business of the
existence and terms of this Agreement.  I also understand and agree that the
Company may notify anyone later employing me of the existence and provisions of
this Agreement.
***                    ***                    ***                    ***        
           ***
By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Restricted Stock Unit Agreement to which this Agreement is attached as
Exhibit A, and I agree to the terms and conditions expressed in this Agreement.




15035180\V-3




